UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6978


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

TIMOTHY G. CRAIG, a/k/a Boot,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:02-cr-01358-HMH-8)


Submitted:   October 20, 2015             Decided:   October 23, 2015



Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy G. Craig, Appellant Pro Se. Maxwell B. Cauthen, III,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Timothy G. Craig appeals the district court’s order denying

his   18    U.S.C.    §    3582(c)(2)     (2012)   motion    for    a    sentence

reduction.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       United States v. Craig, No. 6:02-cr-01358-HMH-8

(D.S.C. Apr. 20, 2015).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before       this   court   and   argument   would    not   aid   the

decisional process.



                                                                         AFFIRMED




                                         2